Citation Nr: 0719236	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-15 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
prior to January 27, 1989.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1966 and from later in September 1966 to October 
1975.  

By way of a lengthy procedural background, it is noted that 
in an April 28, 1982, decision, the Board of Veterans' 
Appeals (Board) awarded an increased rating of 50 percent for 
the veteran's service-connected anxiety neurosis (previously 
rated as 30 percent disabling).

Thereafter, in August 2004, the Board received a formal 
motion for revision of the April 1982 Board decision, on the 
grounds of clear and unmistakable error (CUE).  In a 
September 2004 decision, the Board found that there was no 
CUE in the April 28, 1982, decision.  Pursuant to a February 
2004 Settlement Agreement between the veteran and the 
Secretary of the Department of Veterans Affairs (VA), the 
matter of entitlement to an award of TDIU prior to January 
27, 1989, was to be adjudicated by the VA Regional Office 
(RO), in conjunction with the veteran filing a motion to 
voluntarily dismiss, with prejudice, an appeal filed with the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) on another issue that he appealed.  In a 
May 2004 rating decision, the RO in Columbia, South Carolina, 
adjudicated the claim and denied an award of TDIU prior to 
January 27, 1989.  The Federal Circuit granted the veteran's 
motion to voluntarily dismiss, with prejudice, the other 
appealed issue.

In September 2004, the Board also noted that in July 2004, 
the veteran expressed timely disagreement with the RO's May 
2004 rating decision that denied an award of TDIU prior to 
January 27, 1989.  The Board remanded the veteran's TDIU 
claim to the RO for the issuance of a statement of the case 
(SOC) in accordance with Manlincon v. West, 12 Vet. App. 238 
(1999).  The SOC was issued in December 2004 and, in March 
2005, the RO received the veteran's timely substantive appeal 
thereby perfecting an appeal of the claim to the Board. 

In September 2006, the Board remanded this case to satisfy a 
hearing request.   
In December 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
files.  The case has now been returned to the Board for 
further appellate consideration.   

In January 2007, the Board received additional evidence from 
the veteran's representative accompanied by the veteran's 
waiver of his right to have this evidence initially 
considered by the RO.  Therefore, a remand is not in order.


FINDING OF FACT

Prior to January 27, 1989, the veteran's combined service-
connected disability rating did not meet the minimum 
percentage criteria for a TDIU, and the service-connected 
disabilities did not present an exceptional or unusual 
disability picture.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met prior to 
January 27, 1989.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the originating agency provided the 
veteran with the notice required under the VCAA by a letter 
mailed in March 2006.  Although VA has not specifically 
requested him to submit any pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence or 
provide VA with the information and authorization necessary 
for VA to obtain such evidence.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  As such, 
the Board is satisfied that there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

In regard to VA's duty to assist, neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  


Legal Criteria

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2006).

Where these percentage requirements are not met, entitlement 
to the benefits on an extra-schedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability. 38 C.F.R. §§ 3.321(b), 4.16(b) (2006).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2006); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993). 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2006).


Analysis

In a March 1984 rating decision, the RO decided that the 
veteran was not entitled to a TDIU.  In May 1984, the 
veteran's representative at the time filed a notice of 
disagreement with that decision.  In an April 1986 Remand, 
the Board acknowledged that the issue of entitlement to TDIU 
had not been developed for appellate review and referred this 
issue to the RO for appropriate action.  The RO re-
adjudicated the issue and disallowed the claim in an October 
1986 rating decision.  Thereafter, in a July 1988 decision, 
the Board did not address the TDIU issue.  

The Board acknowledges that at the time of the Board's April 
1986 Remand, the Board should have instructed the RO to issue 
an SOC as the veteran filed a timely notice of disagreement 
with the March 1984 rating decision.  Thus, the letter the 
veteran mailed to his congressman, but forwarded and received 
by the RO in January 1983, and which in part prompted the 
rating action, constitutes a pending claim of entitlement to 
TDIU, and is considered part of the instant claim.  

After careful review of the record, however, the Board finds 
that the veteran is not entitled to an award of TDIU prior to 
January 27, 1989.

Prior to January 27, 1989, the veteran's combined service-
connected disability rating for anxiety neurosis/post-
traumatic stress disorder, left ear hearing loss, and 
malaria, was 10 percent from October 22, 1975; 100 percent 
from January 6, 1976; 10 percent from April 1, 1976; 30 
percent from April 4, 1977; 100 percent from July 31, 1978; 
30 percent from September 1, 1978; 100 percent from January 
6, 1979; 50 percent from January 1, 1981; 100 percent from 
January 17, 1984; 50 percent from May 1, 1984; 100 percent 
from June 15, 1987; and 50 percent from August 1, 1987.  A 
compensable evaluation had been awarded only for the 
psychiatric disability.  Thus, for those periods in which the 
veteran's combined service-connected disability rating was 
less than 100 percent, he did not meet the minimum percentage 
criteria for a TDIU under 38 C.F.R. § 4.16(a).  

Therefore, the essential question presented to the Board is 
whether the case should be forwarded to the Director of the 
VA Compensation and Pension Service for extra-schedular 
consideration.  The Board finds that such a referral is not 
warranted in this case because there is no indication that 
the veteran's hearing impairment or malaria was productive of 
any significant impairment, and the impairment resulting from 
the service-connected psychiatric disability was that 
specifically contemplated by the schedular criteria.  In this 
regard, the Board notes that the schedular criteria for 
evaluating psychiatric disabilities contemplate social and 
industrial impairment.  None of the evidence shows that the 
veteran's service-connected disabilities presented an 
exceptional or unusual disability picture that took the 
veteran's case outside of the norm.  38 C.F.R. § 4.16(b) 
(2006); Van Hoose, 4 Vet. App. at 363.  Accordingly, an 
earlier effective date for the TDIU is not in order.

The veteran and his representative have presented argument 
and evidence that essentially indicate that they disagree 
with the way the RO and past Board determinations weighed the 
facts or evaluated the evidence with respect to the 
disability rating assigned the veteran's psychiatric 
disability.  In the instant appeal, however, the Board does 
not have jurisdiction to decide whether the veteran is 
entitled to a higher disability rating on a schedular basis.  

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine, but has determined that it is 
not applicable to this claim because the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a TDIU prior to January 27, 1989, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


